Citation Nr: 0809395	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to November 1, 2000 
for the grant of service connection for coronary artery 
disease, status post myocardial infarction, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954, 
with subsequent service in the United States Navy Reserves.  
He died in May 2005, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

In August 2007, the appellant and her daughter testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge; a transcript of this hearing has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on her part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In this case, the veteran suffered a severe myocardial 
infarction on June 25, 1988, while traveling to a reserve 
training site to perform inactive duty for training 
(INACDUTRA).  In a February 2002 rating decision, the RO 
granted service connection for a heart condition based on the 
provisions of 38 U.S.C.A. § 101(24) (West 2002), which was 
amended by the Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No 106-419, to additionally include 
within the definition of "active duty" any periods of 
INACDUTRA during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
This statutory change was effective November 1, 2000.  38 
C.F.R. § 3.6 was also amended to reflect this change.  See 38 
C.F.R. § 3.6 (2007); see also 67 Fed. Reg. 49,584-49,601 
(July 31, 2002).  Where compensation is awarded pursuant to a 
liberalizing law, as here, 38 C.F.R. § 3.114(a) governs the 
effective date of such award.  Generally, the effective of 
such award shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  See 38 C.F.R. § 3.114(a) (2007).

In the present case, however, the RO has not issued the 
appellant a comprehensive VCAA notice letter to date.  
Moreover, the Board has found no basis in the record to 
conclude that the absence of such a letter has not prejudiced 
the appellant.  See Sanders, supra.  The absence of a VCAA 
letter thus constitutes a procedural defect requiring 
correction upon remand.  See 38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the issue on appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the appellant 
and her representative a corrective 
notice, that includes an explanation as 
to the information or evidence needed to 
establish an earlier effective date, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession, and not previously 
provided.  

Such letter should clearly explain the 
provisions of 38 C.F.R. §§ 3.114 and 
3.400 (2007) and their effect on the 
claim on appeal and that the appellant 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be readjudicated, 
in light of all pertinent evidence and 
legal authority.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for further appellate consideration.  The purpose of this 
REMAND is to afford due process; it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she and her representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



